department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date chief_counsel number info release date uil conex-125619-00 -------------------------------- ------------------------ ---------------------------- dear -------------- i am responding to your inquiry to ------------------------- ---- wrote to us on your behalf and asked us to respond to your question about why the deduction for medical_expenses is limited to amounts that exceed percent of adjusted_gross_income i hope the following information is helpful when the u s congress enacted the provision for the deduction of medical_expenses in the deduction was limited to expenses that exceeded percent of adjusted_gross_income the legislative_history shows that the deduction is meant to help individuals with medical_expenses that are so great they absorb a substantial portion of a taxpayer’s income and substantially affect the taxpayer’s ability to pay taxes senate report no pincite the legislative_history says the deduction will be a help to persons or families having to undergo unusual outlays for medical purposes in any year it is not intended to take care of the ordinary medical_expenses which on the average do not exceed percent of net_income congressional record statement of congressman hinshaw in the congress raised the percentage floor to percent as part of its approach to reducing overall tax_rates through tax base-broadening thus increasing a taxpayer’s ability to pay taxes with the reduced tax_rates the congress also wanted to reduce the number of tax returns claiming the deduction to lessen the complexity associated with the deduction such as substantiating expenses senate report no supra again i hope this information is helpful if you have any questions please contact ------- ----- identification_number ------------- at -------------------- sincerely thomas d moffitt thomas d moffitt branch chief branch income_tax accounting cc macro form rev department of the treasury - internal_revenue_service
